Citation Nr: 9912344	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  96-34 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder. 

2.  Entitlement to an initial compensable evaluation for 
residual scar, right little finger.

3.  Entitlement to an initial compensable evaluation for 
lichen simplex chronicus and follicular eczema.

4.  Entitlement to a separate, compensable evaluation of 10 
percent for multiple service-connected disabilities evaluated 
as noncompensable pursuant to 38 C.F.R. § 3.324 (1998). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had a continuous period of honorable active 
service from June 1975 to June 1985; he also had a period of 
other than honorable service from June 20, 1985 to April 21, 
1989.  Documentation is of record showing that service 
department proceedings have officially confirmed the nature 
of the latter discharge on multiple bases.

The claims file contains a report of an April 1996 
Administrative Decision wherein it was determined that the 
veteran's period of active service from June 20, 1985 to 
April 21, 1989, was a bar to benefits.  It was also 
determined that the period of active service from June 29, 
1975 to June 19, 1985 was not a bar to benefits.  The veteran 
was not notified of this determination.

The current appeal arose from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO denied entitlement 
to service connection for depression, suicidal ideation, 
alcoholism, a back injury, a neck injury, and a left knee 
injury.  The RO determined that the claim of service 
connection for chest pressure was not well grounded.  The RO 
granted service connection for lichen simplex chronicus and 
follicular eczema, and a right little finger scar with 
assignment of noncompensable evaluations respectively 
effective from June 12, 1995, date of claim.  The RO denied 
entitlement to a separate compensable evaluation of 10 
percent for multiple service-connected disabilities evaluated 
as noncompensable.




The veteran filed a general notice of disagreement with the 
April 1996 rating decision of the RO in May 1996.  He did not 
specify any portion of the April 1996 decision with which he 
was disagreeing.  In June 1996 the RO issued a statement of 
the case as to all issues adjudicated in April 1996.  The 
veteran submitted a substantive appeal and requested a 
hearing before a hearing officer at the RO in July 1996.  He 
canceled his request for a hearing in October 1996.

In December 1997 the veteran submitted additional evidence in 
support of his claims and a statement wherein he limited his 
disagreement to the denials of service connection for 
depression and alcoholism, and a separate compensable 
evaluation of 10 percent for multiple service-connected 
disorders rated as noncompensable pursuant to 38 C.F.R. 
§ 3.324, and to the noncompensable evaluations assigned for 
lichen simplex chronicus and follicular eczema.

On March 11, 1998, the RO informed the veteran and his 
representative of its determination that his period of active 
service from June 20, 1985 to April 21, 1989 did not entitle 
him to VA benefits in view of his Bad Conduct Discharge.  The 
RO specified that the Bad Conduct Discharge constituted a 
statutory bar to payment of benefits for his claimed left 
knee, back, and neck injuries.

In October 1998 the RO issued a supplemental statement of the 
case wherein it affirmed all determinations previously 
entered with the exception of the claims for left knee, back, 
and neck injuries.  

In February 1999 the representative at the RO confined the 
statement submitted on the veteran's behalf to the issues 
reported on the title page of this remand.

On March 19, 1999, the representative raised the issue of 
whether the veteran's period of service from June 20, 1985 to 
April 21, 1989 constituted a bar to payment of VA benefits, 
and included as an issue service conection for a left knee 
injury.  

As the Board noted earlier, the claim of service connection 
for a left knee injury has been denied in view of the nature 
of the veteran's period of service from June 20, 1985 to 
April 21, 1989, which constitutes a bar to payment of 
benefits for a left knee disorder.  The issue of whether the 
veteran's service for the subject period of time constitutes 
a bar to payment of VA benefits has been neither prepared nor 
certified for appellate review, and is referred to the RO for 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran's extensive service records show, in pertinent 
part, that in about June 1983, he was seen for severe 
emotional problems, variously diagnosed [including as 
depression, adjustment disorder with mixed emotional 
features, depressive reaction], a positive urinalysis for 
marijuana abuse, and at least one suicide attempt.  
Psychiatric evaluative records show that he reported 
considerable stress at work about which he exhibited a great 
deal of anger; and stress at home in part precipitated by his 
wife's displeasure as to his assignment.  






Since then the veteran has had recurrent problems with 
psychiatric dysfunction, and polysubstance abuse including 
cocaine, marijuana and alcohol.  Prevailing psychiatric 
diagnoses have included major or atypical depression and 
dysthymia although it has been noted that he has some 
underlying personality deficits.  Polysubstance abuse has 
continued notwithstanding recurrent attempts at 
rehabilitation and sobriety.

Although recent references to the veteran's mental health 
have reflected that the problems are of longstanding nature, 
no specific opinion is of record as to the actual origins of 
current psychiatric disability.

The veteran has service connection for lichen simplex 
chronicus and follicular eczema.  He had not had a VA 
examination with regard to the current status of the skin 
problems.  However, repeated prescriptions are noted to have 
been given in the recent past for topical skin creams.

The veteran has also not had an examination to determine the 
nature of his residuals of right little finger scar.

And finally, there is no professional assessment as to the 
impact either of these disabilities has pursuant to 38 C.F.R. 
§ 3.324.  

Pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 38 
U.S.C.A. 5107(a) (West 1991); 38 C.F.R. 3.103(a) (1998), and 
in deference to the Court's mandate, the Board will not 
decide the appellate issues pending a remand of the case to 
the RO for further action as follows:



1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him since service for 
any psychiatric symptomatology, and 
during recent years for his lichen 
simplex chronicus and follicular eczema, 
and right little finger scar.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should arrange for a VA 
dermatological examination of the veteran 
by an appropriate specialist for the 
purpose of ascertaining the current 
nature and extent of severity of his 
lichen simplex chronicus, follicular 
eczema, and right finger scar.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
Any further indicated special studies 
should be conducted.  Any opinions 
expressed as to the current nature and 
extent of severity of lichen simplex 
chronicus, follicular eczema, and the 
right finger scar must be accompanied by 
a complete rationale.




3.  The RO should arrange for a VA 
psychiatric examination of the veteran by 
an appropriate specialist for the purpose 
of ascertaining the current nature, 
extent of severity, and etiology of any 
psychiatric disorder(s) which may be 
present.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  
The examiner must be requested to express 
an opinion as to whether any psychiatric 
disorder(s) currently found on 
examination is/are related to one, both, 
or neither of his periods of active 
service.  Any opinions expressed must be 
accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. Brown, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of:

Entitlement to service connection for a 
psychiatric disorder; 

Initial compensable evaluations for 
lichen simplex chronicus and follicular 
eczema and a right little finger scar 
with application of Fenderson v. West, 12 
Vet. App. 1119, 126 (1999); and

A separate compensable evaluation of 10 
percent for multiple service-connected 
disabilities evaluated as noncompensable. 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

